           Case 1:19-cr-00338-GHW Document 68-1 Filed 12/07/20 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
                                                                  :
UNITED STATES OF AMERICA,                                         :
                                                                  :           19-cr-338 (GHW)
                                                                  :
                   -v -                                           :               ORDER
                                                                  :
                                                                  :
MOAZU KROMAH, et al.,                                             :
                                                                  :
                                      Defendants.                 :

 -----------------------------------------------------------------X


 GREGORY H. WOODS, United States District Judge:

          Upon the application of the United States of America, by and through AUDREY STRAUSS,

 Acting United States Attorney for the Southern District of New York, SAGAR K. RAVI and

 JARROD L. SCHAEFFER, Assistant United States Attorneys, of counsel, and with the consent of

 defendants MOAZU KROMAH and AMARA CHERIF, by and through their attorneys, the Court

 hereby finds that the ends of justice served by granting a continuance outweigh the best interest of the

 public and the defendants in a speedy trial, because it will afford the defendants and their counsel

 additional time to review discovery and permit the parties to continue discussions regarding a pretrial

 resolution of this matter.

          Accordingly, it is ORDERED that the time from December 9, 2020, to December 11, 2020,

 is hereby excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).


           SO ORDERED.

 Dated: December             , 2020
          New York, New York
                                                                      HON. GREGORY H. WOODS
                                                                      United States District Judge
